DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 45 is objected to because of the following informalities:  “TNF-alfa” appears to be misspelled.  Appropriate correction is required.


Claim Rejections - 35 USC § 112 – Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24-25, 27-40, 43-45 and 47 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Instant claim 1 recites an ingestible device in line 2 and an ingestible device in line 3. It is not clear whether the ingestible device in line 2 is the same or different from that of line 3. Claim 1 also recites an expandable enclosure including a head and a tail region in line 5. Then in line 14, claim 1 recites “wherein a head region and a tail region of the expandable enclosure…”. It is unclear whether the head and tail regions recited in line 14 are the same or different from those recited in line 5 and thus whether the claim requires one set of each or two sets of each.  



Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 24-25, 27-40, 43-45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Imran (U.S. 2017/0050005 – provided via IDS dated 1/31/2020). 
Imran teaches a method for delivering a therapeutic agent comprising ingestion of an ingestible device [0072] wherein the ingestible device contains an expandable member such as a balloon [0044] or polymer which is capable of expanding upon exposure to the conditions of the small intestine [0016][0033][0043]. Tissue-penetrating members carrying a drug may be placed on the outside of the balloon, which includes drug carrying tissue-penetrating members that are compressed by the expandable member [0053]. Upon compression, drug-containing reservoirs may be coupled to the tissue penetrating members such that such that the expandable member compresses the reservoir to force the drug through the tissue-penetrating member and into the intestinal wall [0053].  The tissue-penetrating member may also include retaining members to attach and retain the therapeutic agent near the lumen wall [0148]. The lumen may be that of the small intestine [0128][0138]. The therapeutic agent preparation may have a shape and consistency such that it is delivered to the lumen wall and degrades within the lumen wall so as to release the dose of the therapeutic agent into the lumen wall [0068]. Drugs and therapeutic agents suitable for delivery include antibodies and other gamma globulin proteins (i.e. immunoglobulin G) [0039]. 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Imran to choose an expandable enclosure having a head and a tail such as a balloon or polymer which can expand to deposit the active agent reservoirs into the lumen of the patient’s small intestine. It would have been obvious to choose biodegradable materials and other suitable components for their conventional purpose as well as active agents and combinations thereof. In doing so, a skilled artisan would have a reasonable expectation of successfully delivering the desired active agents to the lumen of the small intestine. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. 

Claims 24-25, 27-40, 43-45, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,205,127; claims 1-25 of U.S. Patent No. 9,511,121; claims 1-26 of U.S. Patent 9,539,207; claims 1-26 of U.S. Patent 9,808,510; claims 1-27 of U.S. Patent 9,814,763; claims 1-24 of U.S. Patent 9,844,655; claims 1-18 of U.S. Patent 9,907,747; claims 1-22 of U.S. Patent 9,956,178; claims 1-20 of U.S. Patent 10,322,167; Claims 1-20 of U.S. Patent 10,350,163; and claims 1-24 of U.S. Patent 10,487,145.  Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would understand that a balloon has a head and tail region and is structured to expand against a wall of an intestine. 


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612